          Case 2:19-cv-01712-GMB Document 1 Filed 10/18/19 Page 1 of 27                      FILED
                                                                                    2019 Oct-18 PM 03:07
                                                                                    U.S. DISTRICT COURT
                                                                                        N.D. OF ALABAMA


                IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF ALABAMA
                         SOUTHERN DIVISION

KIAWANA D. NEAL,                       )
                                       )
      Plaintiff,                       )
                                       )
v.                                     )       CASE
                                       )       NUMBER: __________
LIFE INSURANCE COMPANY                 )
OF NORTH AMERICA,                      )
                                       )
      Defendant.                       )

                                  COMPLAINT

      Comes now the Plaintiff, Kiawana D. Neal, and hereby files her Complaint

against Life Insurance Company of North America.

                                     PARTIES

      1.      The Plaintiff, Kiawana D. Neal (“Ms. Neal”), is an insured under

Laboratory Corporation of America Holdings, Long Term Disability (“LTD”)

Insurance Policy No. LK-980074 (“the Plan”).

      2.      Defendant, Life Insurance Company of North America (“LINA”) is

the Administrator of the Plan. Upon information and belief, LINA is a foreign

corporation incorporated in the Commonwealth of Pennsylvania, which conducts

business generally in the State of Alabama and specifically within this District.

      .




                                           1
        Case 2:19-cv-01712-GMB Document 1 Filed 10/18/19 Page 2 of 27



                         JURISDICTION AND VENUE

      3.    This action arises under the Employee Retirement Income Security

Act of 1974 (“ERISA”), 29 U.S.C. §1001, et seq. Plaintiff asserts claims for long

term disability benefits, enforcement of ERISA rights and statutory violations of

ERISA under 29 U.S.C. §1132. This Court has subject matter jurisdiction under

ERISA without respect to the amount in controversy or the citizenship of the

parties. 29 U.S.C. §1132(a),(e)(1) and (f) and 28 U.S.C. §1131. Venue is proper

in this district pursuant to 29 U.S.C. §1132(e)(2) and 28 U.S.C. §1391(b).

                                   INTRODUCTION

      4.    Ms. Neal was subjected to improper claim handling procedures by

LINA as they exploited the shortcomings of ERISA as it relates to claims for

“welfare” benefits to avoid paying Ms. Neal’s valid claim for disability benefits.

The traditionally held purpose of the ERISA statute is “to promote the interest of

employees and their beneficiaries in employee benefit plans.” Shaw v. Delta

Airlines, Inc., 463 U.S. 85, 90 (1983). Ms. Neal, as an employee insured for

disability, was supposed to be treated as a beneficiary by the Defendant as

statutory fiduciaries. Instead, the Defendant has breached those duties by engaging

in improper claim handling procedures. As described in more detail below, the

Defendant has engaged in bad faith claim handling and Ms. Neal, at minimum, is

entitled to de novo review and all relief that ERISA provides.



                                         2
        Case 2:19-cv-01712-GMB Document 1 Filed 10/18/19 Page 3 of 27



                                STATEMENT OF FACTS

      5.     Ms. Neal is an insured for benefits under the Plan. LINA

(“Defendant”) is the administrator of the Plan. The Plan provides insureds, like Ms.

Neal, LTD benefits.

      6.     Ms. Neal worked at Laboratory Corporation of America Holdings as a

Project Specialist until her disabilities forced her to stop working on or about April

21, 2017. Her occupation required her to compile and evaluate standardization and

protocols, make recommendations to management, and coordinate implementation

of new equipment/methodologies. Some of the administrative skills required of a

Project Specialist are to answer telephones, maintain logs/records, organization

skills, proficiency with numbers, research information, time management and

written and verbal communication.

      7.     Ms. Neal was forced out of work on April 20, 2017 due to a transient

ischemic attack leading to dyspnea, chest pain, and severe anxiety.

      8.     As a result of Ms. Neal’s disability and her inability to continue doing

her job, Ms. Neal applied for LTD benefits on October 17, 2017.

      9.     The Plan at issue states, in part:

             Definition of Disability/Disabled
             The Employee is considered Disabled if, solely because
             of Injury or Sickness, he or she is:

             1. Unable to perform the material duties of his or her
                Regular Occupation; and

                                           3
          Case 2:19-cv-01712-GMB Document 1 Filed 10/18/19 Page 4 of 27




              2. Unable to earn 80% or more of his or her Indexed
                 Earnings from working in his or her Regular
                 Occupation.

      10.     Despite an abundance of evidence from her treating medical providers

that Ms. Neal was unable to return to work following her stroke, LINA informed

Ms. Neal by letter dated December 7, 2017, that her claim for LTD benefits was

denied.

      11.     At the time of the December 7, 2017 denial, there was ample medical

evidence in the claims file to support Ms. Neal’s claim for benefits.

      12.     LINA erroneously relied on the opinions of paid reviewers and failed

to even note that Ms. Neal’s treating therapist, Ms. Angel Boyd-Gilyard, had

continuously and repeatedly written her out of work for restrictions.

      13.     LINA attempted to justify its denial by claiming Ms. Boyd-Giluard

indicated that Ms. Neal was fully oriented and had an appropriate appearance

during her treatment from June 6, 2017 through October 17, 2017, despite the fact

that Ms. Boyd-Gilyard had written Ms. Neal out of work from April 20, 2017

through October 1, 2017.

      14.     At the time of her LTD decision on December 7, 2017, Ms. Neal’s

medical disabilities include post-traumatic stress disorder, major depressive

disorder, generalized anxiety disorder, insomnia, transient ischemic attack, and

cerebrovascular disease. These diagnoses were rendered by her treating medical

                                          4
        Case 2:19-cv-01712-GMB Document 1 Filed 10/18/19 Page 5 of 27



providers after examination of Ms. Neal. As a result of her conditions, Ms. Neal

suffers from panic attacks, visual disturbances, intermittent shortness of breath,

palpitations, near syncope, chest pain, difficulty with speech, seizures, severe

anxiety, episodes of numbness/weakness, and excessive fatigue. The medications

prescribed for her conditions are sedating and impair her ability to concentrate. The

symptoms of her impairments render Ms. Neal unable to perform her own

occupation or any reasonable work.

      15.    In the medical record for appointment on May 8, 2017, Dr. Khan, one

of Ms. Neal’s treating providers, noted Ms. Neal’s inability to verbalize her

thoughts because she was so anxious and short of breath was noted. Dr. Khan also

noted that Ms. Neal’s anxiety leads to palpitations, vertiginous symptoms, and

other feelings of presnycope.

      16.    A Healthcare Provider Statement from Heather Boscia, NP was filled

out on behalf of the carrier on May 11, 2017. Ms. Boscia noted that Ms. Neal was

precluded from work because she was “unable to perform any of her essential job

duties” and was referred to a neurologist. (See Health Care Provider Statement

dated May 11, 2017, attached hereto as “Exhibit A”). On this date, Ms. Boscia

estimated a July 20, 2017 return to work date.

      17.    Approximately one week later, on May 18, 2017, Ms. Boscia

completed another assessment at the request of the carrier in which she again



                                         5
       Case 2:19-cv-01712-GMB Document 1 Filed 10/18/19 Page 6 of 27



indicated that Ms. Neal was “totally unable to work” due to her cerebrovascular

disease, shortness of breach, chest pain, and severe anxiety. (See Attending

Provider Statement dated May 18, 2017, attached hereto as “Exhibit B”). Ms.

Boscia noted Ms. Neal has difficulty with speech, chest pain, and severe anxiety.

On this date, Ms. Boscia estimated an August 20, 2017 return to work date.

      18.   At each subsequent appointment, Ms. Boscia delayed Ms. Neal’s

return to work date because of the deterioration of her condition and exacerbation

of her symptoms.

      19.   In the medical record for appointment on June 22, 2017, Dr. Khan

recommended that Ms. Neal see a psychiatrist for treatment of her depression. Ms.

Neal complied with this recommendation and furthered her care with Dr. Uzma

Faheem, board certified in Psychiatry, beginning August 2, 2017.

      20.   In an undated Healthcare Provider Statement, Ms. Boyd-Gilyard, Ms.

Neal’s Licensed Clinical Social Worker, indicated that Ms. Neal’s stress level

would be elevated while performing the duties of her occupation and that Ms. Neal

“has challenges w/ completing normal daily activities.” (Heath Care Provider

Statement, attached hereto as “Exhibit C”). Ms. Boyd-Gilyard also indicated that

Ms. Neal would be incapacitated by her medical conditions for a period of April

20, 2017 through October 1, 2017. This period would be enlarged on forms

completed on August 3, 2017, September 5, 2017, and September 14, 2017.



                                        6
           Case 2:19-cv-01712-GMB Document 1 Filed 10/18/19 Page 7 of 27



      21.      By letter dated December 30, 2017, Ms. Neal filed her first appeal of

the wrongful termination of her LTD benefits for her physical and mental

conditions. Ms. Neal was not represented by counsel for this appeal.

      22.      Following the initial denial by LINA on December 7, 2017, Ms. Neal

continued to receive treatment for her disabling conditions as her mental health

continued to deteriorate. Ms. Neal attended an appointment with her psychiatrist,

Dr. Faheem, on December 22, 2017 where she reported worsening panic attacks.

She was diagnosed with depression and anxiety rising to the level of panic attacks.

Dr. Faheem ordered a discontinuation of Prozac and started Ms. Neal on 50mg of

Zoloft daily for two weeks, then would up the dose to 100mg daily. Ms. Neal was

to continue her Seroquel use.

      23.      Ms. Neal continued to attended regular appointments with Dr. Faheem

from January 24, 2018 through July 30, 2018, all of which were submitted to

LINA. At these appointments, she continued to receive treatment for Major

Depressive Disorder and Panic Disorder with agoraphobia and moderate panic

attacks.

      24.      In addition to the treatment with Dr. Faheem, Ms. Neal continued

treatment with Dr. Fozia Khan and Heather Boscia, NPO during the period

following the December 7, 2017 denial by LINA. She received treatment for her

depression, insomnia, and anemia at several appointments from January 8, 2018



                                          7
        Case 2:19-cv-01712-GMB Document 1 Filed 10/18/19 Page 8 of 27



through August 1, 2018. It was noted during an appointment on May 10, 2018 that

Ms. Neal reported having mood swings and lack of concentration.

      25.    During the appeals process, LINA hired Dr. Eric Chavez, a paid paper

reviewer to evaluate Ms. Neal’s file. In a report dated March 5, 2018, and despite

the overwhelming medical evidence to the contrary, Dr. Chavez found that Ms.

Neal was not disabled.

      26.    During the appeals process, LINA also hired Dr. Mostafa Franche,

another paid paper reviewer to evaluate Ms. Neal’s file. In a report dated March 7,

2018, and despite the overwhelming medical evidence to the contrary, Dr. Franche

concluded that Ms. Neal was not disabled.

      27.    LINA once again refused to award LTD benefits and upheld their

denial of benefits via letter dated March 9, 2018. LINA continued to justify the

denial of Ms. Neal’s claim with the flawed opinions of non-treating medical

reviewers.

      28.    Despite the clear contradiction of the report of Dr. Eric Chavez and

support of the other evidence in the claims file indicating impairment from a

psychological perspective, LINA still found Ms. Neal had no functional limitations

in their letter of March 9, 2018.

      29.    Following the March 9, 2018 denial of her appeal, Ms. Neal continued

to seek treatment for her disabling conditions.



                                          8
        Case 2:19-cv-01712-GMB Document 1 Filed 10/18/19 Page 9 of 27



      30.   In the Physician Statement completed by Dr. Faheem at the request of

the carrier, dated August 8, 2018, it was indicated that Ms. Neal suffers from major

depressive disorder. Dr. Faheem noted that Ms. Neal was very anxious and

experiencing social pressure, extreme fatigue, and social disconnection.

      31.   By letter dated September 5, 2018, Ms. Neal, by and through counsel,

filed the second appeal of the wrongful termination of her LTD benefits. (See

Appeal letter without Attachments dated September 5, 2018, attached hereto as

“Exhibit D”). Included with that appeal were a number of treatment records from

Dr. Faheem, Heather Boscia, and Dr. Khan.

      32.   LINA once again paid multiple professional reviewers to review Ms.

Neal’s medical records who failed to take into account her treating providers’

opinions.

      33.   During the appeals process, LINA hired Dr. Marcus Goldman, a paid

paper reviewer to evaluate Ms. Neal’s file. Despite the overwhelming medical

evidence to the contrary, Dr. Goldman concluded that Ms. Neal was not disabled.

Dr. Goldman arrived at this flawed conclusion even after speaking with Ms. Neal’s

primary care physician, Heather Boscia, NP, and being informed that Ms. Neal’s

symptoms interfere with her life, and that Ms. Neal required assistance from her

husband to function.




                                         9
       Case 2:19-cv-01712-GMB Document 1 Filed 10/18/19 Page 10 of 27



      34.     During the appeals process, LINA also hired Dr. Leonid Topper,

another paid paper reviewer to evaluate Ms. Neal’s file. In a report dated October

25, 2018, Dr. Topper concluded that Ms. Neal was not disabled despite the

overwhelming medical evidence to the contrary. Dr. Topper did note that the

medical records and his teleconference with Ms. Neal’s primary care provider

supported that Ms. Neal’s primary difficulty is stemming from anxiety and

depression.

      35.     Despite the additional proof of her disability and the arguments of

counsel during her appeals process, by letter dated November 13, 2018, LINA once

more unjustifiably denied Ms. Neal’s LTD benefits. The final denial letter, like the

previous letters, improperly found that Ms. Neal was capable of performing her

own occupation, erroneously relying on an opinion that Ms. Neal’s “medical

records do not support physical functional limitations for the time period of April

21, 2017 and continuing” despite her treating providers writing her out of work and

her suffering a transient ischemic attack during that time period.

      36.     LINA’s denial letters are riddled with attempts to “cherry-pick” the

record for evidence that supports its denial and give little or no weight the plethora

of evidence that supports Ms. Neal’s disability.




                                         10
       Case 2:19-cv-01712-GMB Document 1 Filed 10/18/19 Page 11 of 27



      37.      In denial letters dated December 7, 2017, March 9, 2018, and

November 13, 2018, LINA afforded no credence to the subjective complaints of

Ms. Neal.

      38.      In denial letters dated December 7, 2017, March 9, 2018, and

November 13, 2018, LINA failed to consider any of Ms. Neal’s non-exertional

limitations.

      39.      As of this date, Ms. Neal has been denied benefits rightfully owed to

her under the Plan. Defendant’s decision to deny benefits under her long term

disability policy was wrong, without basis and contrary to the evidence.

      40.      Ms. Neal has met and continues to meet the Plan’s definition of

disabled.

      41.      Ms. Neal has exhausted any applicable administrative review

procedures, and Defendant’s refusal to pay benefits is both erroneous and

unreasonable and has caused tremendous financial hardship on Plaintiff.

                             STANDARD OF REVIEW

      42.      The allegations contained in the previous paragraphs are re-alleged

and incorporated by reference as if set out in full.

      43.      “A denial of benefits challenged under 29 U.S.C. § 1132(a)(1)(B) is to

be reviewed under a de novo standard unless the benefit plan gives the

administrator or fiduciary discretionary authority to determine eligibility for



                                          11
       Case 2:19-cv-01712-GMB Document 1 Filed 10/18/19 Page 12 of 27



benefits or to construe the terms of the plan.” Firestone Tire & Rubber Co. v.

Bruch, 489 U.S. 101, 115 (1989).

      44.    When discretionary authority is clearly granted and the insurer of an

ERISA plan also acts as a claims administrator, there is a structural or inherent

conflict of interest that mandates a ‘heightened’ arbitrary and capricious standard

of review. Pinto v. Reliance Standard Life Ins. Co., 214 F.3d 377, 378 (2000).

      45.    Upon information and belief, Defendant evaluated and paid all claims

under the LTD Plan at issue, creating an inherent conflict of interest.

      46.    “Under certain circumstances, a plan administrator’s failure to comply

with the letter of the claims procedures outlined in ERISA requires courts to

eschew the more deferential arbitrary and capricious review normally applied to an

administrator’s discretionary decisions in favor of a more searching de novo

review.” Halo v. Yale Health Plan, 819 F.3d 42, 47 (2d Cir. 2016).

      47.    “In other words, a plan’s failure to establish or follow the claims-

procedure regulation entitles the claimant to have his or her claim reviewed de

novo in federal court.” Id. at 53. An inability to “keep the beneficiary apprised to

the claim assessment process” or “deliver[] reasonably timely and detailed

decisions” are invalid exercises of discretion. Id. at 47.

      48.    The Defendant did not establish and maintain a reasonable claim

procedure or provide a full and fair review of Ms. Neal’s claim as required by



                                           12
       Case 2:19-cv-01712-GMB Document 1 Filed 10/18/19 Page 13 of 27



ERISA. Instead, Defendant acted in its own pecuniary interests and violated

ERISA by conduct including, but not limited to, the following: breaching its

fiduciary duty to the Plaintiff; reviewing the claim in a manner calculated to reach

the desired result of denying benefits; and failing to properly consider and credit

the medical opinions of Ms. Neal’s medical providers.

      49.    In the alternative, should LINA be entitled to the arbitrary and

capricious standard of review, the denial of Plaintiff’s benefits constitutes a clear

abuse of discretion.

    DEFENDANT’S WRONGFUL AND UNREASONABLE CONDUCT

      50.    The allegations contained in the previous paragraphs are re-alleged

and incorporated by reference as if set out in full.

      51.    “A decision is arbitrary and capricious . . . if it is found to be ‘without

reason, unsupported by substantial evidence or erroneous as a matter of law.”

Miles v. Principal Life Ins. Co., 720 F.3d 472, 486 (quoting Pagan v. NYNEX

Pension Plan, 52 F.3d 438, 442 (2d Cir. 1995).

      A.     Defendant’s Determination that Plaintiff Does Not Meet the
             Definition of Disability as Stated in the Plan was Erroneous
             and Unreasonable.

      52.    The allegations contained in the previous paragraphs are re-alleged

and incorporated by reference as if set out in full.




                                          13
       Case 2:19-cv-01712-GMB Document 1 Filed 10/18/19 Page 14 of 27



      53.    Defendant failed to properly evaluate the effect Ms. Neal’s conditions

as a whole would have on her ability to work.

      54.    As shown by their denial letters, LINA’s conclusion that Ms. Neal

was not disabled was based merely on hired reviewers’ “cherry-picked”

assessment of her medical records.

      55.    The findings of LINA are contrary to the opinions of Ms. Neal’s

treating physicians, whose medical records detail the recurrent and overwhelming

symptoms that Ms. Neal faces as a result of her disabling conditions.

      56.    Defendant failed to even discuss Ms. Neal’s job duties, specifically,

the high level of processing, reasoning, and communication required of someone

acting as a Project Specialist for Laboratory Corporation of America Holdings.

      57.    Instead of acting as her fiduciary and in her best interests, Defendant

opportunistically denied Ms. Neal the benefits due to her under the policy.

      B.     Defendant’s Decision to Deny LTD Benefits was Not
             Supported by Substantial Evidence.

      58.    The allegations contained in the previous paragraphs are re-alleged

and incorporated by reference as if set out in full.

      59.    In its consideration of Ms. Neal’s claim, LINA only retained paid

consultants to review her medical records. The sole support for LINA’s denial

came from the opinions of its paid paper reviewers, who never actually examined




                                          14
       Case 2:19-cv-01712-GMB Document 1 Filed 10/18/19 Page 15 of 27



Ms. Neal, and their determination that Ms. Neal suffered from no restrictions or

limitations.

      60.      As part of the investigation of Ms. Neal’s claim, LINA paid six

doctors to review Ms. Neal’s medical records and opine about her functional

capacity. Those hired reviewers never met Ms. Neal, and most did not even speak

with Ms. Neal’s treating providers before issuing their reports.

      61.      The policy allowed LINA to have Ms. Neal submit to an independent

medical examination. Instead, LINA relied on file reviews.

      62.      At every stage of the administrative review process, LINA wrongfully

chose to give little weight to credible medical evidence from Ms. Neal’s treating

physicians and apparently gave significantly more weight to those non-treating

reviewers.

      C.       Defendant Failed to Give Proper Consideration to the
               Opinions of Plaintiff’s Treating Physicians.

      63.      The allegations contained in the previous paragraphs are re-alleged

and incorporated by reference as if set out in full.

      64.      At every stage of the administrative review process, LINA failed to

properly consider credible medical evidence from Ms. Neal’s treating physicians.

      65.      In weighing the opinions of Ms. Neal’s physicians against those of the

independent reviewers retained by the Defendant, the Court should consider the

following factors: (i) the frequency of examination and the length, nature, and

                                          15
       Case 2:19-cv-01712-GMB Document 1 Filed 10/18/19 Page 16 of 27



extent of the treatment relationship; (ii) the evidence in support of the opinion; (iii)

the opinion's consistency with the record as a whole; (iv) other relevant factors. See

Karanda v. Connecticut Gen. Life Ins. Co., et al., 158 F. Supp. 2d 192, 205 and n.8

(D. Conn. 2000) (citing Durr v. Metropolitan Life Ins. Co., 15 F. Supp. 2d 205,

213 (D. Conn. 1998)).

      66.    The Court in Black & Decker Disability Plan v. Nord, 538 U.S. 822,

832, 123 S. Ct. 1965, 155 L. Ed. 2d 1034 (2003) recognized that “treating

physicians, as a rule, have a greater opportunity than consultants to know and

observe the patient as an individual.” While Black and Decker v. Nord provides

that the Court is not required to adopt a per se rule to treat a claimant’s physicians’

opinions with more weight than those of Defendant’s medical assessors,

“[c]ommon sense and a stream of legal precedent suggest, however, factual

determinations of a treating physician are objectively more reliable.” Burt v.

Metropolitan Life Insurance Co., No 1:04-CV-2376-BBM, 2005 U.S. Dist. LEXIS

22810, at *33 (N.D. Ga. Sept. 16, 2005); see also Finazzi v. Paule Revere Life Ins.

Co., 327 F. Supp. 2d 790, 795-96 (W.D. Mich. 2004) (“the Court is not obliged to

‘rubber stamp’ [defendant’s] termination of benefits…”).

      67.    Paid experts are more often than not pre-disposed or preconditioned.

Courts have consistently expressed their skepticism of such “experts” and held

their reviews to be the very essence of arbitrariness and capriciousness. Bennett v.



                                          16
       Case 2:19-cv-01712-GMB Document 1 Filed 10/18/19 Page 17 of 27



Kemper HAT-Svcs, Inc., 514 F. 3d 547, 554-55 (6th Cir. 2008); Montour v.

Hartford Life and Acc. Ins. Co., 588 F. 3d 623 (9th Cir. 2009); Regula v. Delta

Family Care Plan, 226 F.3d. 1130, 1143 (9th Cir. 2001). The Supreme Court has

acknowledged that “physicians repeatedly retained by benefits plans may have an

‘incentive to make a finding of “not disabled” in order to save their employers

money and preserve their own consulting agreements.’” Black & Decker Disability

Plan v. Nord, 538 U.S. 822, 832, 123 S. Ct. 1965, 155 L. Ed. 2d 1034 (2003). The

fact that their reports are consistently in conflict with the opinion of treating

doctors’ determinations should be viewed as evidence of a structurally conflicted

process that results in bias. Clearly, in Ms. Neal’s case, these decisions indicate

that her treating physicians’ evaluations should be afforded greater weight than the

opinions of LINA’s consultants.

      68.   Ms. Neal’s long-standing medical providers, who have no stake in the

outcome of the case, reached the opinion that she was disabled based on their

numerous personal examinations, testing and procedures. These decisions were

based on the same evidence that Ms. Neal provided to LINA.

      69.   Among others, Ms. Heather Boscia, NP indicated on May 11, 2017

that Ms. Neal was precluded from work because she was unable to perform any of

her essential job duties. On this date, Ms. Boscia estimated a July 20, 2017 return

to work date.



                                        17
       Case 2:19-cv-01712-GMB Document 1 Filed 10/18/19 Page 18 of 27



      70.    At each subsequent appointment, Ms. Boscia delayed Ms. Neal’s

return to work date because of the deterioration of her condition and exacerbation

of her symptoms.

      71.    LINA failed to give Ms. Boscia’s opinion any weight in the denial and

subsequent appeals of Ms. Neal’s claim.

      72.    When analyzing Ms. Neal’s claim for LTD benefits, LINA gave no

weight to the opinions of Ms. Neal’s treating physicians, who have indicated that

Ms. Neal is disabled and unable to perform the material and substantial duties of

her occupation.

      73.    LINA’s failure to give weight to the opinions of Plaintiff’s treating

physicians and providers is unreasonable, and is therefore arbitrary and capricious.

      D.     Defendant Failed to Obtain an IME and Relied Solely on
             Paper-Reviews as a Basis for Denial.

      74.    The allegations contained in the previous paragraphs are re-alleged

and incorporated by reference as if set out in full.

      75.    Ms. Neal’s claim file is replete with medical records from her treating

physicians extensively detailing her physical and mental limitations. Ms. Neal’s

physicians’ assessments, treatment and medications they prescribed and

administered, demonstrate that Ms. Neal’s diagnosed conditions and symptoms of

those conditions are extremely debilitating.




                                          18
       Case 2:19-cv-01712-GMB Document 1 Filed 10/18/19 Page 19 of 27



      76.    Per the policy, LINA had the right to request Ms. Neal submit for an

Independent Medical Exam where Ms. Neal would be examined in person by a

physician, and their findings would be reported to LINA.

      77.    No Independent Medical Examination was ever requested by LINA.

      78.    To support the denial of Ms. Neal’s benefits, LINA primarily relied

on the reports of hired medical reviewers in its decision to deny Ms. Neal LTD

benefits. These hired reviewers never examined Ms. Neal and rarely spoke with

any of her treating physicians.

      79.    On the few occasions where Ms. Neal’s treating physicians were

reached for comment by LINA’s reviewers, Ms. Neal’s treating physicians’

knowledge and input were disregarded without cause or reason.

      80.    In denial letter dated March 9, 2018, LINA relied on the opinions of

two additional paid reviewers, Dr. Mostafa Farache and Dr. Eric. Neither Dr.

Farache nor Dr. Chavez ever personally examined Ms. Neal, and Dr. Farache also

failed to speak personally to Ms. Neal’s treating physicians.

      81.    The denial letter dated November 13, 2018 referenced reports

prepared by Dr. Marcus Goldman and Dr. Topper. These are the third and fourth

paid reviewers utilized by LINA rather than obtaining an Independent Medical

Examination.




                                         19
       Case 2:19-cv-01712-GMB Document 1 Filed 10/18/19 Page 20 of 27



      82.    The claim file also shows that LINA considered reports by the paid

reviewers Dr. Lorin Voorhies and Dr. Peter Volpe, in reaching their decision to

deny Ms. Neal’s LTD benefits. These physicians never personally examined Ms.

Neal nor spoke personally to Ms. Neal’s treating physicians.

      83.    Despite having knowledge of the restrictions and limitations set forth

by Ms. Neal’s treating physicians, LINA denied Ms. Neal’s LTD benefits,

unfoundedly declaring that Ms. Neal was capable of performing her own

occupation as a Project Specialist, based primarily on the opinions of those medical

reviewers who had never examined Ms. Neal, and several of which failed to speak

with Ms. Neal’s treating providers.

      84.    Given the depth of understanding that can be gained from an in person

examination of a patient by a physician, it is unreasonable that LINA failed to send

Ms. Neal for any Independent Medical Exams and based its denial on reports from

paid reviewers who never examined Ms. Neal in person.

      E.     Defendant Failed to Properly Credit Ms. Neal’s Well-
             Documented Subjective Complaints.

      85.    The allegations contained in the previous paragraphs are re-alleged

and incorporated by reference as if set out in full.

      86.    Several of Ms. Neal’s disabling impairments have subjective

components; however, those impairments been diagnosed by her treating

physicians based on her medical history, physical examinations, and observations.

                                          20
       Case 2:19-cv-01712-GMB Document 1 Filed 10/18/19 Page 21 of 27



The Defendant exceeds its discretion to ascertain a claimant's credibility by

characterizing the bulk of Ms. Neal’s treatment records as somehow flowing from

her own subjective reports and thus equally subject to its rejection as non-credible.

      87.    This dismissal of Ms. Neal’s well-documented complaints of anxiety,

depression, and suicidal ideations are analogous to cases involving subjective

complaints of chronic pain. In Quigley v. UNUM Life Ins. Co. of America, the

Court held “[w]here the record reveals well-documented complaints of chronic

pain, and there is no evidence in the record to contradict the claimant's complaints,

the claim administrator, and the court, cannot discredit the claimant's subjective

complaints." 340 F. Supp. 2d 215, 224 (D.Conn. 2004).

      88.    An administrator may not exclude a claim for lack of objective

medical evidence unless that standard was made "clear, plain and conspicuous

enough [in the policy] to negate layman [Plaintiff's] objectively reasonable

expectations of coverage." Saltarelli v. Bob Baker Group Medical Trust et al., 35

F.3d 382, 387 (9th Cir. 1994); See also May v. Metro. Life Ins. Co., 2004 U.S. Dist.

LEXIS 18486, *26 (N.D. Cal. Sept. 9, 2004) ("MetLife abused its discretion by

requiring that Plaintiff meet an additional requirement for eligibility beyond those

imposed by the Plan."). As the Ninth Circuit has explained, some impairments are

based on symptoms that are "entirely subjective." Defendants may not deny

Plaintiff's claim because she could not provide objective proof where such proof is



                                         21
       Case 2:19-cv-01712-GMB Document 1 Filed 10/18/19 Page 22 of 27



not available. See Duncan v. Continental Cas. Co., 1997 U.S. Dist. LEXIS 1582,

*15-17 (N.D. Cal. Feb. 10, 1997) (finding an insurer improperly denied the claim

of the Plaintiff, who had fibromyalgia, due to a lack of "objective medical

evidence" to support her disability claim).

      89.    Here, Ms. Neal provided both objective and subjective evidence of her

disabling conditions. Her medical records contain well-documented complaints of

panic attacks, anxiety, nervousness, episodes of numbness/weakness. Accordingly,

Defendant’s decision to deny benefits was substantively unreasonable, and thus

arbitrary and capricious, and LINA’s denial should be overturned.

      F.     Defendants Failed to Properly Consider Ms. Neal’s Non-
             Exertional Limitations.

      90.    The allegations contained in the previous paragraphs are re-alleged

and incorporated by reference as if set out in full.

      91.    As reasoned by the Court in Rabuck v. Hartford Life and Accident Ins.

Co., in addition to exertional restrictions and limitations, the Court must also

consider non-exertional limitations including (1) intellectual and psychological

limitations, including those related to the side effects of prescription medications

and pain; (2) limited manual dexterity; and (3) a limited ability to remain seated for

an extended period of time. Such non-exertional limitations can be important

aspects of vocational capacity. 522 F. Supp. 2d 844, 876-77 (W.D. Mich. 2007)

(holding that failure to consider non-strength limitations of former company

                                          22
        Case 2:19-cv-01712-GMB Document 1 Filed 10/18/19 Page 23 of 27



president with short-term memory limitations rendered Transferable Skills

Analysis "incredible").

      92.    Ms. Neal’s treating physicians consistently supported her disability

claim in both treatment notes and medical statements provided to LINA and stated

that Ms. Neal suffered non-exertional limitations, such as her inability to cope with

work-related stress and inability to focus or concentrate. Plaintiff’s secondary

medical issues compound her primary problems, and it was unreasonable for the

Defendant to fail to properly consider the impacts of Ms. Neal’s non-exertional

limitations in its decision.

      93.    At medical appointments she had with her primary care physician,

Ms. Neal completed a depression assessment. Ms. Neal had persistently high

scores on these assessments, indicative of excessive symptoms of depression. On

the Duke-Anxiety Depression Scale, Ms. Neal has persistently reported difficulty

concentrating, trouble sleeping, chronic fatigue, and excessive nervousness. The

ability to concentrate and the other factors examined by this assessment are an

indispensable part of performing any occupation, and Ms. Neal’s results from this

and the other mental health assessments highlight that Ms. Neal has restrictions

and limitations that would preclude her from performing her own occupation based

upon her non-exertional limitations.




                                         23
       Case 2:19-cv-01712-GMB Document 1 Filed 10/18/19 Page 24 of 27



      94.   In addition to several depression assessments, Ms. Neal’s medical

records indicate that she was suffering side effects from the prescription

medications she was prescribed, including: drowsiness, dizziness, and difficulty

sleeping.

      95.   Failure to consider side effects of medications in determining whether

an ERISA claimant is disabled is an example of arbitrary and capricious conduct.

Godfrey v. BellSouth Telecommunications, Inc., 89 F.3d 755, 759 (11th Cir. 1996).

      96.   “[T]he general tolerance of off-task time is around 10-12% and an

individual who needed a ten-minute break every hour would exceed that

tolerance.” Mills v. Colvin, 959 F. Supp. 2d 1079, 1084 (N.D. Ill. 2013).

      97.   Another    consideration   of     non-exertional   requirements   is   an

employee’s ability to regularly attend work. See Conner v. Shalala, 900 F. Supp.

994, 1003 (N.D. Ill. 1995) (stating that “in unskilled work the tolerance level

would not exceed two absences per month”); see also Dennis v. Astrue, 665 F.

Supp. 2d 746, 753 (W.D. Ky. 2009) (stating that “employers typically will tolerate

no more than two absences per month”).

      98.   Undoubtedly, a return to work in any capacity would increase Ms.

Neal’s symptoms and fatigue, requiring additional rest, medication and treatment

which would lead to the inability to maintain an acceptable absentee rate.




                                         24
       Case 2:19-cv-01712-GMB Document 1 Filed 10/18/19 Page 25 of 27



      99.    Clearly, a decision asserting that Ms. Neal can gainfully work in any

reasonable occupation given her non-exertional impairments and side effects from

her medications is illogical.

       100. LINA’s failure to consider Ms. Neal’s non-exertional limitations was

 substantively unreasonable given the non-exertional limitations that preclude Ms.

 Neal from performing the material and substantial duties of her own occupation.

                                CAUSES OF ACTION

                                COUNT ONE
                  ERISA (Claim for Benefits Owed under Plan)

      101. The allegations contained in the previous paragraphs are re-alleged

and incorporated by reference as if set out in full.

      102. At all times relevant to this action, Ms. Neal was a participant of the

Plan underwritten by LINA and issued to Laboratory Corporation of America

Holdings, and was eligible to receive disability benefits under the Plan.

      103. As more fully described above, the denial and refusal to pay Ms. Neal

benefits under the Plan for the period from at least on or about October 20, 2017

through the present constitutes a breach of Defendant’s obligations under the Plan

and ERISA. The decision to terminate benefits to Ms. Neal constitutes an abuse of

discretion as the decision was not reasonable and it was not based on substantial

evidence.




                                          25
       Case 2:19-cv-01712-GMB Document 1 Filed 10/18/19 Page 26 of 27



      104. Ms. Neal brings this action to recover benefits due to her and to

enforce her rights under the Plan pursuant to 29 U.S.C. §1132(a)(1)(B).

                             PRAYER FOR RELIEF

      WHEREFORE, Plaintiff prays the Court to enter judgment for Plaintiff and

otherwise enter an Order providing that:

      1.     The applicable standard of review in this case is de novo;

      2.     By a preponderance of the evidence, the Defendant has breached its

fiduciary duty to the Plaintiff by wrongfully denying her LTD benefits owed to her

through the Plan;

      3.     In the alternative, if the court determines that the applicable standard

of review is the arbitrary and capricious standard, the court may take and review

the records of Defendant and any other evidence that it deems necessary to conduct

an adequate arbitrary and capricious review and find that Defendant’s decision to

wrongfully deny Plaintiff LTD benefits was unreasonable, arbitrary and capricious,

and wholly unsupported by substantial evidence;

      4.     From at least October 20, 2017 through the present, Ms. Neal met the

Plan’s definition of disabled;

      5.     Defendant shall pay Ms. Neal all benefits due for the period from at

least October 20, 2017 through the present in accordance with the Plan;




                                           26
          Case 2:19-cv-01712-GMB Document 1 Filed 10/18/19 Page 27 of 27



      6.      Defendant shall pay to Plaintiff such prejudgment interest as allowed

by law;

      7.      Defendant shall pay Plaintiff’s costs of litigation and any and all other

reasonable costs and damages permitted by law;

      8.      Defendants shall pay attorney’s fees for Plaintiff’s counsel;

      9.      Plaintiff shall receive such further relief against Defendant as the

Court deems lawful, just and proper.

Respectfully submitted this the 18h day of October, 2019.

                                 /s/ Peter H. Burke_______________
                                 Peter H. Burke (ASB-1992-K74P)
                                 pburke@burkeharvey.com
                                 BURKE HARVEY, LLC
                                 3535 Grandview Parkway, Suite 100
                                 Birmingham, Alabama 35243
                                 Phone: 205-930-9091
                                 Fax: 205-930-9054
                                 Attorney for Plaintiff Kiawana Neal



PLEASE SERVE DEFENDANT BY CERTIFIED MAIL AT:

Life Insurance Company of North America
c/o CT Corporation System
2 North Jackson Street
Suite 605
Montgomery, AL 36104




                                          27
